                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

RASHAD C. LEE,                           )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      CASE NO. 2:19-CV-472-WKW
                                         )                [WO]
GWENDOLYN GIVENS and                     )
STEVEN T. MARSHALL,                      )
                                         )
             Defendants.                 )

                                     ORDER

      On July 8, 2019, the Magistrate Judge filed a Recommendation to dismiss this

action because Plaintiff has not provided certification from the Eleventh Circuit

Court of Appeals authorizing this court to proceed on his successive petition for

habeas corpus relief. (Doc. # 2.) On July 26, 2019, Plaintiff’s objection to the

recommendation was received and filed. (Doc. # 5.) However, the Plaintiff has not

provided the required certification from the Eleventh Circuit.

      Upon an independent review of the record and consideration of the thorough

recommendation, it is ORDERED that Plaintiff’s objections (Doc. # 5) are

OVERRULED, that the recommendation (Doc. # 2) is ADOPTED, and this cause

of action is DISMISSED in accordance with the provisions of 28 U.S.C. §

2244(b)(3)(A).
Final judgment will be entered separately.

DONE this 30th day of July, 2019.

                                    /s/ W. Keith Watkins
                               UNITED STATES DISTRICT JUDGE




                                  2
